DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 objected to because of the following informalities:  claim 13 recites “wherein wherein…” in “wherein wherein the tracker comprises a carrier element that is carrying the one or more markers and that is detachably attached to the HMD unit …”. Examiner believes it is a typo. Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s): “carrier element, ”, “magnetic element", “alignment element”, “” are: generic placeholder as applied in any of the claims 1-6, 9-11, 13-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Allowable Subject Matter
Claims 4, 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5-9, 11 are also objected as being dependent on and objected claim. 

Prior arts of reference fail to teach wherein said 

4. “the base element configured to be fixed to the HMD unit so as to extend in a  circumferential direction of the HMD unit when being fixed to the HMD unit, and wherein the carrier element and the base element each comprise the respective at least one magnetic element.”  

10. “wherein 20the tracker comprises one or more verification elements configured to permit verifying that the carrier element and the HMD unit are positionally aligned with each other.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 12-14, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over OHBA (2019/0057537).

As of claim 12, OHBA teaches 
5A Head-Mounted Display, HMD, for a surgical navigation system, the HMD comprising an HMD unit (18 Fig.2); and a tracker comprising one or more markers that are configured to permit determining a position of the tracker ([0032, 0036, 0037, 0046] teaches markers that determine position and/or orientation of the user’s head and the markers, as it would be obvious to one ordinary skill in the art, would have the function of a tracker in combination with information processing apparatus 10 as shown in [0031]). 

OHBA does not specifically teach wherein said the tracker is detachably attached to 10the HMD unit.  

However, in an obvious variation, OHBA teaches an HMD unit 18 Fig.2 which consists of two elements 102, 104 Fig.2 and an exploded view of HMD unit 18 Fig.1, in which 102 and 104 are shown to be two separate elements that would be put together to form the HMD unit 18 as shown in Fig.1.

Thus it would be obvious to an ordinary skill in the art before the effective filing date that  the two separate elements 102, 104 are detachably attachable to form the HMD unit 18, so to make it easier to carry its function. 

As of claim 13, OHBA teaches
wherein the tracker ([0031] teaches markers, as it would be obvious to one ordinary skill in the art, that would have the function of a tracker in combination with information processing apparatus 10) comprises a carrier element that is carrying the one or more markers (110a-110f Fig.2, [0036, 0037]). 
OHBA does not specifically teach wherein said that is detachably attached to the HMD unit or to a base element 1sfixed to the HMD unit, so as to extend in a circumferential direction of the HMD unit.  

However, in an obvious variation, OHBA teaches an HMD unit 18 Fig.2 which consists of two elements 102, 104 Fig.2 and an exploded view of HMD unit 18 Fig.1, in which 102 and 104 are shown to be two separate elements that would be put together to form the HMD unit 18 as shown in Fig.1.

Thus it would be obvious to an ordinary skill in the art before the effective filing date that  the two separate elements 102, 104 are detachably attachable to form the HMD unit 18, so to make it easier to carry its function. 

As of claim 14, OHBA teaches all limitations of claim 13 above. 
OHBA does not specifically teach wherein said wherein the carrier element comprises a structural interface and the base element or HMD unit comprises a corresponding structural 

However, in an obvious variation, OHBA teaches a similar concept that fasten together section 102, 104 Fig.2,  as in relation to Applicant claimed subject matter “wherein the carrier element comprises a structural interface and the base element or HMD unit comprises a corresponding structural interface,  wherein the structural 20interfaces are configured to cooperate with each other so as to detachably plug the carrier element on the base element or the HMD unit”; OHBA concept teaches an HMD unit 18 Fig.2 which consists of two elements 102, 104 Fig.2 and an exploded view of HMD unit 18 Fig.1, in which 102 and 104 are shown to be two separate elements that would be put together to form the HMD unit 18 as shown in Fig.1. 

Thus it would be obvious to an ordinary skill in the art before the effective filing date that  the two separate elements 102, 104 are detachably attachable to form the HMD unit 18, so to make it easier to carry its function. 

As of claim 16, OHBA teaches
wherein the carrier element has a curved shape (102, 104 Fig.2 have curved shapes).  

As of claim 17, OHBA teaches

.  

Claims 1-3, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over OHBA in view of Hwang et al. (2019/0138053) “Hwang”.

As of claim 1, OHBA teaches
A tracker for a Head-Mounted Display, HMD, unit, the tracker comprising 
a carrier element (102, 104 Fig.2 are two sections that carry markers ) carrying one or more markers (110a-110f Fig.2, [0036, 0037])  that are configured to permit determining a position of the tracker ([0032, 0036, 0037, 0046] teaches markers that determine position and/or orientation of the user’s head which there would have the function of a tracker in combination with information processing apparatus 10 as shown in [0031]).
OHBA does not specifically teach wherein said the carrier element being configured to be detachably attachable to the HMD unit.

However, OHBA teaches an HMD unit 18 Fig.2 which consists of two elements 102, 104 Fig.2 and an exploded view of HMD unit 18 Fig.1, in which 102 and 104 are shown to be two separate elements that would be put together to form the HMD unit 18 as shown in Fig.1. 



OHBA, however, fails to specifically disclose wherein the carrier element comprises at least one magnetic element configured to cooperate with at least one magnetic element provided on the HMD unit, or on a base element to be fixed to the HMD unit, for detachably attaching the carrier element to the HMD unit.

Hwang discloses an image processing apparatus, information processing apparatus, and image processing method and more as it relates to Applicant’s claimed subject matter “wherein the carrier element comprises at least one magnetic element configured to cooperate with at least one magnetic element provided on the HMD unit, or on a base element to be fixed to the HMD unit, for detachably attaching the carrier element to the HMD unit” (see [0084, 0085] wherein Hwang discloses magnet units 151, 251 Figs. 4a, 4b that would be obvious to one ordinary skill in the art to put magnet units 151, 251 in OHBA HMD unit 18 Fig. 2 so to detachably  attaching sections 102, 104 Fig.2.

Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to combine OHBA’s apparatus with the teaching of Hwang’s magnet as shown above, so it is possible to prevent the sections 102 and 104 from being separated due to attraction of the opposite poles (see [0085]).

 As of claim 2, OHBA teaches 
wherein two or more markers are provided, wherein at least some of the two or more markers are arranged along a longitudinal extension of the carrier element, and wherein the carrier element has a curved shape in its longitudinal extension (110e, 110f Fig.2 are arranged along a longitudinal extension of the 104 Fig.2 which has a curved shape in its longitudinal extension).  

As of claim 3, OHBA as modified by Hwang does not specifically teach 
wherein the carrier element has an alignment element configured to cooperate with a  corresponding alignment element provided on the HMD unit or on the base element to be fixed to the HMD unit.  
However, Examiner position is that it is a design choice. 
Further since the disclosure offers no criticality and no unexpected results for having “the carrier element has an alignment element configured to cooperate with a  corresponding alignment element provided on the HMD unit or on the base element to be fixed to the HMD unit” then it is deemed a design choice. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have “the carrier element has an alignment element configured to cooperate with a  corresponding alignment element provided on the HMD unit or on the base element to be fixed to the HMD unit”  as a mere design choice based on the specific device that it will be because It would have been obvious to an artisan in the art to further improve upon the invention of OHBA with the teachings of Hwang for the reasons previously stated. 

As of claim 15, OHBA teaches all limitations of claims 14 above.

OHBA, however, fails to specifically disclose wherein the carrier element and the base element or the HMD unit each comprise at 25least one magnetic element arranged and configured to cooperate with each other.

Hwang discloses an image processing apparatus, information processing apparatus, and image processing method and more as it relates to Applicant’s claimed subject matter “the carrier element and the base element or the HMD unit each comprise at 25least one magnetic element arranged and configured to cooperate with each other” (see [0084, 0085] wherein Hwang discloses magnet units 151, 251 Figs. 4a, 4b that would be obvious to one ordinary skill in the art to put magnet units 151, 251 in OHBA HMD unit 18 Fig. 2 so to detachably  attaching sections 102, 104 Fig.2.

Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to combine OHBA’s apparatus with the teaching of Hwang’s magnet as shown above, so it is possible to prevent the sections 102 and 104 from being separated due to attraction of the opposite poles (see [0085]).

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over OHBA in view of in view of Balan et al. (2019/0087021) “Balan”.

As of claim 18, OHBA teaches 


OHBA does not specifically teach wherein said the tracker is detachably attached to the HMD unit.

However, in an obvious variation, OHBA teaches a similar concept that fasten together section 102, 104 Fig.2,  as in relation to Applicant claimed subject matter “the tracker is detachably attached to the HMD unit”; OHBA concept teaches an HMD unit 18 Fig.2 which consists of two elements 102, 104 Fig.2 and an exploded view of HMD unit 18 Fig.1, in which 102 and 104 are shown to be two separate elements that would be put together to form the HMD unit 18 as shown in Fig.1. 

Thus it would be obvious to an ordinary skill in the art before the effective filing date that  the two separate elements 102, 104 are detachably attachable to form the HMD unit 18, so to make it easier to carry its function. 


 an optical sensor capable of detecting light reflected by the one or more markers and of generating a sensor signal indicative of the detected light.

Balan discloses an optical sensor capable of detecting light reflected by the one or more markers and of generating a sensor signal indicative of the detected light ([0075] teaches optically reflective sensors comprised in a head mounted display, that would obviously generate a sensor signal indicative of the detected light, to locate user of the head mounted display). 

Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to combine OHBA’s apparatus with the teaching of Balan as shown above, so to locate position of user.
Scopis GmbH- 26 - 9A-149 986
As of claim 19, Balan teaches wherein said 
comprising sa navigation controller capable of receiving the sensor signal and determining at least one of a position and an orientation of the tracker in a coordinate system of the navigation system ([0007] teaches an optical sensor  located on the display for determining the position of each of the first and second optically reflective markers relative to the display and for providing position data to the processor, thus determining at least one of a position and an orientation of the tracker in a coordinate system of the navigation system).  


As of claim 20, OHBA as modified by Balan does not specifically teach 

However, Examiner position is that it is a design choice. 
Further since the disclosure offers no criticality and no unexpected results for having “the markers comprise one or more sphere-shaped markers arranged in a central portion of the HMD and one or more flat-shaped markers arranged laterally to the one or more sphere-shaped markers relative to a circumferential extension of the HMD” then it is deemed a design choice. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have “the markers comprise one or more sphere-shaped markers arranged in a central portion of the HMD and one or more flat-shaped markers arranged laterally to the one or more sphere-shaped markers relative to a circumferential extension of the HMD”  as a mere design choice based on the specific device that it will be because It would have been obvious to an artisan in the art to further improve upon the invention of OHBA with the teachings of Balan for the reasons previously stated. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628